Citation Nr: 1047192	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-21 880	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for scar residuals of 
shell fragment wounds (SFW) to the dorsum hands.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for chloracne, claimed as 
secondary to herbicide exposure.

5.  Entitlement to service connection for residuals of a left eye 
injury with retained metallic foreign body.

6.  Entitlement to service connection for a bilateral hip 
disorder.

7.  Entitlement to service connection for a bilateral ankle 
disorder.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a skin condition, 
claimed as jungle rot.  

10.  Entitlement to service connection for a low back disorder, 
also claimed as secondary to a service-connected right knee 
disability.

11.  Entitlement to service connection for a left knee disorder, 
also claimed as secondary to a service-connected right knee 
disability.

12.  Entitlement to service connection for coronary artery 
disease (CAD), also claimed as secondary to service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from July 
1969 to March 1971 and again from March 1973 to December 1977.  
The Veteran is in receipt of, among other things, a Purple Heart 
and the Vietnam Cross of Gallantry with Palm Device for his 
combat service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Veteran had a hearing before the undersigned 
Acting Veterans Law Judge in March 2010 and the transcript is of 
record.

The issue of entitlement to service connection for 
bilateral sensorineural hearing loss has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


FINDING OF FACT

In March 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal of his appeals seeking entitlement to a compensable 
rating for residual scars of the dorsum hands and seeking 
entitlement to service connection for a neck disorder, bilateral 
foot disorder, chloracne, left eye disorder, bilateral hip 
disorder, and bilateral ankle disorder was requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran for the issues seeking entitlement to a compensable 
rating for residual scars of the dorsum hands and seeking 
entitlement to service connection for a neck disorder, bilateral 
foot disorder, chloracne, left eye disorder, bilateral hip 
disorder, and bilateral ankle disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, in a March 2010 statement, indicated he was 
withdrawing the following issues on appeal: entitlement to a 
compensable rating for residual scars of the dorsum hands and 
entitlement to service connection for a neck disorder, bilateral 
foot disorder, chloracne, left eye disorder, bilateral hip 
disorder, and bilateral ankle disorder.

Hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues on appeal and they are 
dismissed.


ORDER

The appeal seeking entitlement to a compensable rating for scar 
residuals of shell fragment wounds (SFW) to the dorsum hands is 
dismissed.

The appeal seeking entitlement to service connection for a neck 
disorder is dismissed.

The appeal seeking entitlement to service connection for a 
bilateral foot disorder is dismissed.

The appeal seeking entitlement to service connection for 
chloracne, claimed as secondary to herbicide exposure, is 
dismissed.

The appeal seeking entitlement to service connection for 
residuals of a left eye injury with retained metallic foreign 
body is dismissed.

The appeal seeking entitlement to service connection for a 
bilateral hip disorder is dismissed.

The appeal seeking entitlement to service connection for a 
bilateral ankle disorder is dismissed.


REMAND

The Veteran mainly contends his disorders are directly related to 
incidents occurring in combat while stationed in Vietnam during 
his first tour of duty.  

In the alternative, the Veteran claims his low back and left knee 
disorders are attributable to his service-connected right knee 
disability.  The Veteran tore his right lateral meniscus in 
January 1974, during his second tour of active duty, requiring 
surgical repair.  The Veteran similarly claims his heart 
condition, to include CAD, is attributable to his service 
connected PTSD.

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Initially, the Board notes the RO never adjudicated the secondary 
aspects of the Veterans' low back, left knee or heart claim nor 
did the RO provide notification to the Veteran of the evidence 
necessary to substantiate a claim premised on a "secondary" 
theory.  The Veteran was sent letters in May 2005 and September 
2006 explaining the law and evidence necessary to substantiate a 
direct service connection claim, but no letter specifically 
addressed how to substantiate a secondary service connection 
claim.  Corrective action is required.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, the medical evidence indicates current diagnoses of 
low back disorders, to include degenerative disc disease (DDD), 
lower left extremity pain associated with the low back disorder, 
folliculitis (a skin condition), and many heart disorders, to 
include CAD.  The medical evidence does not indicate a medical 
diagnosis of tinnitus, but the Veteran testified before the Board 
in March 2010 that the ringing in his ears started after 
returning from Vietnam and he was told that there was no cure or 
treatment for it.  

With regard to the second element of McLendon, the Veteran's DD-
214 confirms the Veteran served in Vietnam as a helicopter 
repairman during his first tour of active duty receiving, among 
other things, a Purple Heart, Vietnam Cross of Gallantry with 
Palm Device and a parachutist badge for his service in Vietnam.  
Service treatment records confirm the Veteran was wounded in both 
hands by mortar attack.  Accordingly, the Veteran has confirmed 
combat service in Vietnam against hostile forces.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that under 
38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 

In this case, the Veteran's report of acoustic trauma, which he 
claims is responsible for his current tinnitus, jungle and tropic 
climates, which he claims is responsible for his current skin 
condition, and labor-intensive tasks, which he claims is 
responsible for his low back and left knee disorders are 
consistent with the time, place and circumstance of his service.  

The Board further notes the Veteran's service treatment records 
indicate a February 1971 EKG indicated a "first degree AV 
block."  The Veteran was afforded a follow up cardiovascular 
examination in August 1971 where the examiner diagnosed the 
Veteran with first degree AV block and apical pansystolic murmur 
due to unknown cause.  The Veteran's CAD was not diagnosed 
specifically until January 1993, nearly two decades after 
service, when the Veteran suffered a heart attack.  At that time, 
however, the first degree AV block was again noted.  The Board 
also finds noteworthy that January 1974 service treatment records 
confirm the Veteran's right knee injury and surgery for a torn 
lateral meniscus.

As indicated above, after service, the Veteran has been treated 
and diagnosed with various disorders, to include degenerative 
disc disease of the lumbar spine, CAD, folliculitis, and left 
lower extremity pain associated with "failed back syndrome."  

While no medical provider has ever specifically opined as to the 
likely etiology of any of the Veteran's diagnoses, the Board 
finds significant private records from 1993 following the 
Veteran's multiple heart attacks and surgery indicating the 
Veteran was not "coping" well do to his severe depression.  
Specifically, Dr. Foster noted in a September 1993 private 
treatment record that the Veteran had a difficult time coping 
with his health problems due to moderately severe depression.  

The Veteran further testified at his hearing before the Board in 
March 2010 that VA doctors have told him that his right knee 
injury is one factor contributing to the Veteran's ongoing low 
back and left knee pain.  Such opinions, however, are not in the 
VA outpatient treatment records currently of record.

The Board concludes, however, that VA examinations are warranted 
as to all the Veterans' claims here pursuant to McLendon, 20 Vet. 
App. 79.  In light of the Veteran's combat service, the Veteran's 
parachutist badge, and the Veteran's in-service findings of a 
heart murmur and first degree AV block, there is "an indication 
that the current disabilit[ies] may be related to...in-service 
event[s]."  Id.  Accordingly, VA examinations are indicated.

The AMC should also take this opportunity to obtain VA outpatient 
treatment records from December 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.  In particular, 
the Veteran should be informed of how to 
establish his low back, left knee and heart 
claims for secondary service connection under 
38 C.F.R. § 3.310.

2.  Obtain the Veteran's medical records for 
treatment of his claimed disabilities from 
the VA Medical Center in Memphis, Tennessee 
from December 2009 to the present. All 
efforts to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available.

3.  After obtaining the above records, to the 
extent available, schedule the Veteran for 
appropriate VA examinations for his claimed 
conditions of tinnitus, a low back disorder 
(also claimed as secondary to a service-
connected right knee disorder), a left knee 
disorder (also claimed as secondary to a 
service-connected right knee disorder), a 
skin rash, and a heart disorder, to include 
CAD (also claimed as secondary to service-
connected PTSD), to determine the extent and 
likely etiology of any condition(s) found.  
The examiners are specifically asked to 
address the following: 
*	Whether the Veteran has tinnitus and, if 
so, is his tinnitus attributable to in-
service noise exposure (in-service noise 
trauma should be presumed in light of 
the Veteran's combat service);
*	Whether any low back or left knee 
disorder(s) found are directly related 
to any incident of service, to include 
parachuting; 
*	Whether any low back or left knee 
disorder found is due to or aggravated 
beyond the natural progression of the 
disease by his service-connected right 
knee disorder;
*	Whether any skin condition found, to 
include folliculitis, is attributable to 
any incident of service, to include 
exposure to jungles and tropic climates 
while stationed in Vietnam; and
*	Whether any heart condition found is 
attributable to in-service findings of 
first degree AV block and apical 
pansystolic murmur, the Veteran's combat 
exposure or any other incident of his 
military service; and
*	Whether any heart condition found is 
caused or aggravated beyond the 
natural progression of the disease by 
the Veteran's service-connected PTSD.

The claims folder and a copy of this decision 
must be reviewed by the examiners and the 
examiners should provide a complete rationale 
for any opinion given without resorting to 
speculation resolving any conflicting 
medical opinions rendered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  The RO should then readjudicate the 
Veteran's claims. If the claims remain 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  No action is 
required of the Veteran until further notice.  However, the Board 
takes this opportunity to advise the Veteran that the conduct of 
the efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive and 
correct adjudication of his claims.  His cooperation in VA's 
efforts to develop his claims, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655 (2010).  The claims must be afforded expeditious 
treatment.  



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 Department of Veterans Affairs


